DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on Nov. 17, 2020, and on Feb. 17, 2021, have been entered.  Claims 3, 7, 10-17, 19, 20, 22-24, 26, 27, 29-40, 43, 44, and 48-50 have been canceled; claims 1, 2, 4-6, 8, 9, 18, 21, 25, 28, 41, 42, 45-47, and 51-53 are pending, claims 4, 5, 8, 21, 25, 28, 41, 42, and 45-47 are withdrawn, and claims 1, 2, 6, 9, and 51-53 are examined in this Office Action.
Applicant is reminded that unity of invention will be re-evaluated at each round of prosecution, and at such a time a claim is found to be allowable, then all claims that include all the limitations of the allowable claim will be rejoined because unity of invention will have been restored.

Claim Objections
	Claim 1 is objected to because “SEQ ID NO:2” should have a space after the colon.

Objections and Rejections That Are Withdrawn

The objection to claim 1 is withdrawn in light of the Applicant’s amendments to the claims.

The rejection of claims 1, 2, 6, 9, and 51 under 35 U.S.C. 112(b) for indefiniteness is withdrawn in light of the Applicant’s amendments to the claims.

All rejections of claim 3 are moot in light of the Applicant’s cancelation of claim 3.

The rejection of claim 53 under 35 U.S.C. 103 as being unpatentable over Fischer et al in view of Suzuki et al is withdrawn in light of the Declaration of Crispin Alexander Howitt received on Feb. 17, 2021, which was found to be persuasive with regard to a lack of expectation of success for arriving at a rice grain with thickened aleurone as required in claim 53.

Declaration under 37 CFR 1.132 by Crispin Alexander Howitt
	The Applicant submitted this declaration on Feb. 17, 2021.  This will be referred to as the Howitt declaration in this Office Action.  The Howitt declaration clearly demonstrates that the endosperm and the aleurone are distinct and that prior art teachings of an increased endosperm would not lead one of ordinary skill in the art to expect to also have a thickened aleurone (see pages 3-4 of the declaration).  This was found persuasive with regard to the obviousness rejection over claim 53, and the Examiner has withdrawn this rejection in light of this declaration.
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994)”).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Inadequate Written Description
Claims 1, 2, 6, and 9 and 51-53 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  All dependent claims are included in these rejections.  The Applicant’s arguments in the response received on Nov. 17, 2020, and arguments and evidence in the declaration received on Feb. 17, 2021, have been fully considered but were not found to be persuasive.
The claims are directed to a grain of a rice plant comprising an aleurone, a starchy endosperm, a mutant ROS1a gene encoding a ROS1a polypeptide with DNA glycosylase activity, wherein the grain is homozygous for the mutant ROS1a gene, and wherein the ROS1a polypeptide in the grain is reduced in amount or enzymatic activity, or both, relative to the amount or enzymatic activity of a wild-type ROS1a polypeptide having the sequence set forth as SEQ ID NO: 2 in a wild-type rice grain (claim 1) or encoded by SEQ ID NO: 8 (claim 52 – SEQ ID NO: 8 encodes SEQ I DNO: 2); including wherein the ROS1a polypeptide has a level of DNA glycosylase activity which is between 2% and 60% of the level of DNA glycosylase activity of a wild-type ROS1a having the 
The Applicants describe 7 mutant versions of SEQ ID NO: 2 that confer the thick aleurone phenotype: S156F, S214F, S1412N, A441V, S1357F, K501S, and R482K (see Table 3 on page 84 of the specification).  They also demonstrate possession of three more mutants with the thick aleurone phenotype, however, they did not describe them because the mutations are “to be determined” (see Table 3 on page 84).  
The Applicants do not describe any particular percent DNA glycosylase activity relative to SEQ ID NO: 2 nor do they describe any particular percent protein accumulation relative to SEQ ID NO: 2, nor do they describe any percent activity or percent protein accumulation to any other wild-type variant of ROS1a.  The Applicants do not describe any measurement of DNA glycosylase activity for any of their mutants.  It is understood, however, that the thickened aleurone phenotype is the result of loss of DNA glycosylase activity. 
	The Applicants do not describe mutants having the full range of aleurone layers recited in claim 53, including as little as 2 layers layers and including as many as 8 layers.  They only describe the V441A substitution as resulting in about 5-6 cell layers of aleurone, the S1357F substitution as resulting in about 4-5 cell layers of aleurone, the R482K substitution as resulting in 2-3 cell layers of aleurone cells, the S214F, S156F and S1413N substitutions as resulting in 2-4 layers of cells of aleurone, and the K501S substitution as resulting in 2-3 layers of aleurone cells (see last paragraph on page 83 of 
	The Applicants do not describe any ROS1a polypeptides having at least 97% identity to SEQ ID NO: 2 other than SEQ ID NO: 2 itself and the seven described single amino acid substitutions which each result in a polypeptide with 99.9% identity to SEQ ID NO: 2 – matching 1951 out of 1952 amino acids.  Allowing for 3% variation in amino acids would allow for 59 substitutions within SEQ ID NO: 2 and this encompasses 2059 molecules, many of which would not have sufficient DNA glycosylase activity for embryo development and the vast majority of which were not in the possession of the Applicants at the time of filing.
Applicant’s Arguments
	With regard to the range of percent glycosylase activity or protein accumulation required by the claims, the Applicant argues that in the specification on page 5 in lines 11-15 there is support for DNA glycosylase activity and protein accumulation between 2% and 60% (see pages 10 - 11 of the response received on Nov. 17, 2020).  The Examiner agrees that those words are found on page 5, therefore, there is no rejection based upon a lack of ipsis verbis support, but rather the rejection is based upon the record not supporting the fact that plants having the required percent activity/accumulation were in the Applicant’s possession at the time of filing, and also based upon there being no description of the structural elements (the mutations) required to arrive at rice grains have the required percent activity or accumulation.  Therefore, there is no support for structure/function OR for possession.
	The Applicant argues that in Example 4 on page 78, the specification states that “Presuming that the mutant polypeptide having the 7 amino acid insertion was inactive, ta2 gene retained about 20% of the activity relative to the wild-type” (see page 11 of the response received on Nov. 17, 2020).  This is not persuasive, however, because none of the instant claims are inclusive of mutant genes encoding inactive polypeptides.  All of the instant claims require that the protein encoded by the mutant gene possesses DNA glycosylase activity.  Therefore, this description of plants with the mutant ta2 gene having 20% of the activity is not germane to the instant claims and does not provide any support for a written description of the breadth of reduced activity from 2% to 60% that is recited in claim 2.
	The Applicant argues that the Examiner has not presented any evidence as to why a person skilled in the art would not recognize in the Applicant’s disclosure a description of the claimed invention or why they would doubt that the Applicants were in possession of the claimed percentages of glycosylase activity and protein accumulation.  This is not persuasive, however, because in the absence of any evidence at all with regard to the percent activity that the described mutants possess, there is no written description support for the genus of mutants having a reduced activity in the 2% - 60% range.  This is a specific range of reduced activities, and the enzymatic activity is a function of the amino acid sequence of the enzyme, therefore, different mutations will result in differing amounts of enzyme activity.  See, for example, Matsubara et al (Nucleic Acids Research (2004) Vol. 32; pp. 5291-5302) who teach that single amino acid substitutions within a human DNA glycosylase resulted in reduced glycosylase activities ranging from 0.0053% up to 94%, with only one of their mutants, the G87A mutant, having an activity that fell within the 2%-60% range (see Table 2 on page 5295).  This demonstrates that single amino acid substitutions can alter the enzymatic activity of a DNA glycosylase in a manner that does not fall within the recited 2%-60% range, and the instant specification 
	With regard to the layers of aleurone, the Applicant argues that the ta2 mutant grains have aleurone layers of six to eight cell layers (see page 12 of the response received on Nov. 17, 2020).  This is not persuasive however, because, as discussed, above, the ta2 mutant encodes a polypeptide with a complete loss of function, and this is not encompassed by the instant claims that require all mutants to possess DNA glycosylase activity.
	The Applicant argues that the Examiner appears to require a demonstration of a rice grain comprising 2, 3, 4, 5, 6, 7, and 8 layers of cells, and they submit that this is not logical when interpreting the claim in light of the specification (see page 12 of the response received on Nov. 17, 2020).  This appears to be an attack on the Examiner’s interpretation of the broadest reasonable interpretation of claim 53.  Claim 53 is the only claim requiring a particular number of aleurone layers.  Here is the exact language of claim 53:

    PNG
    media_image1.png
    100
    585
    media_image1.png
    Greyscale

2-3 (R482K and K501S), 2-4 (S214F, S156F and S1413N), 4-5 (S1357F), and 5-6 (V441A).  These four choices are not representative of the whole range of 20 choices that is encompassed by the current claim language of 2-8 layers.
	The Applicant argues that they have taught how to make mutants and screen them, and this should be sufficient for an adequate written description.  This is not persuasive, however, because how to make and screen for the mutants is really an issue of enablement.  Providing guidance for how to make and screen for mutants may satisfy the requirement that the specification teaches one of skill in the art how to “make and use” their invention, but this is not sufficient for providing an adequate written description of the broad genus being claimed.  When claims are drawn to a genus using functional language to define a desired result, “the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus.”  AbbVie Deutschland GmbH & Col., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1299 (Fed. Cir. 2014) (quoting Ariad, 598 F.3d at 1349).  
Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010); at 1350 (quoting Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 1568-69 (Fed. Cir. 1997).  
	In the instant application, the claims require a polypeptide that has DNA glycosylase activity, but either less DNA glycosylase activity than wild-type or less protein accumulation that wild-type.  This required enzymatic activity/accumulation is a function of the amino acid sequence (structure) of the polypeptide.  The instant specification does not describe which amino acids need to be altered and in what way they need to be altered in order to reduce an enzyme with reduced activity or accumulation that still retains some DNA glycosylase activity.  For this reason, there has been no description of the structures necessary to provide the required function.
	Furthermore, the Applicant has only described 7 particular mutants that are within their possession, and this is not a sufficient number of species to support the breadth of the genus being claimed, which is an infinitely large genus in claim 1 and in claim 9 it is a genus comprising 2059 molecules.  This is not an adequate written description.
The Applicant points to Capon v. Eshhar and MPEP 2163 II. A. 2. and In re Rasmussen for support of their position (see pages 13-14 of the response received on No. 17, 2020).  This is not persuasive, however, because Capon v. Eshhar is directed to molecules whose structures were already known in the prior art.  It is well established In re Rasmussen this fact pattern is completely different because the claims in In re Rasmussen merely required that two layers will be adhered to one another and it was clearly unimportant how the layers are adhered.  The instant claims require a specific enzyme activity (DNA glycosylase activity), and they require that the activity or the accumulation of the DNA glycosylase is reduced relative to wild-type.  This is quite different when compared to applying something to adhere two layers to one another.
The Applicant argues that based on the high-throughput TILLING assay and other disclosed methods of producing and screening ROS1a mutants, that a person of skill in the art would recognize the inventors were in possession of the invention as recited in the claims (see page 14 of the response received on Nov. 17, 2020).  This is not persuasive, however, because this is merely a starting material and some method steps to obtain undescribed mutants without describing the mutants themselves.  These are “reach through” claims, and as such they are not adequately described.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, 9, 51, and 52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al (US Pre-Grant Publication US 2003/0135890) in view of Suzuki et al. (Mol. Genet. Genomics (2008) Vol. 279; pp. 213-223). The Applicant arguments in the responses received on Nov. 17, 2020 and arguments and evidence in the declaration received on Feb. 17, 2021, were fully considered but were not found to be persuasive.
The claims are directed to a grain of a rice plant comprising an aleurone, a starchy endosperm, a mutant ROS1a gene encoding a ROS1a polypeptide with DNA glycosylase activity, wherein the grain is homozygous for the mutant ROS1a gene, and wherein the ROS1a polypeptide in the grain is reduced in amount or enzymatic activity, or both, relative to the amount or enzymatic activity of a wild-type ROS1a polypeptide having the sequence set forth as SEQ ID NO: 2 in a wild-type rice grain (claim 1) or encoded by SEQ ID NO: 8 (claim 52 – SEQ ID NO: 8 encodes SEQ I DNO: 2); including wherein the ROS1a polypeptide has a level of DNA glycosylase activity which is between 2% and 60% of the level of DNA glycosylase activity of a wild-type ROS1a having the sequence set forth as SEQ ID NO: 2, and including wherein the level of ROS1a 
Fischer et al claim an expression cassette having a polynucleotide operably linked to a promoter in antisense orientation (see claim 14) wherein the polynucleotide encodes a polypeptide comprising amino acid sequences with at least 40% identity to Domain A, Domain B, or Domain C of DMT (see claims 13 and 1).  DMT is a demethylation polypeptide, such as a glycosylase, and they teach a rice homolog which they refer to as SEQ ID NO: 17 that has 99.3% identity to the instant SEQ ID NO: 2 (see page 52 and see alignment):
ALIGNMENT BETWEEN SEQ ID NO: 2 AND FISHER’S SEQ ID NO: 17

RESULT 23
ADM39548
ID   ADM39548 standard; protein; 1954 AA.
XX
AC   ADM39548;
XX
DT   03-JUN-2004  (first entry)
XX
DE   DMT polypeptide #8.
XX
KW   DMT; glycosylase; demethylation; DNA repair;
KW   plant organ modulation identity; plant organ number modulation;
KW   endosperm development enhancement; seed development; endosperm; embryo;
KW   seed coat; flowering time; DNA methylation; pre-harvest sprouting;
KW   cereal; rice.
XX
OS   Oryza sativa.
XX
CC PN   US2003135890-A1.
XX
CC PD   17-JUL-2003.
XX
CC PF   23-APR-2001; 2001US-00840743.
XX

XX
CC PA   (FISC/) FISCHER R.
CC PA   (CHOI/) CHOI Y.
CC PA   (HANN/) HANNON M.
CC PA   (OKAM/) OKAMURO J.
CC PA   (TATA/) TATARINOVA T.
XX
CC PI   Fischer R,  Choi Y,  Hannon M,  Okamuro J,  Tatarinova T;
XX
DR   WPI; 2003-829656/77.
XX
CC PT   New DMT gene, useful for controlling plant development (e.g. seed 
CC PT   development, flowering time, chromosomal DNA methylation or transcription
CC PT   in plants), or for developing plant lines with a variety of desired 
CC PT   phenotypes.
XX
CC PS   Example 6; SEQ ID NO 17; 75pp; English.
XX
CC   The invention relates to DMT domain polypeptides and the polynucleotides 
CC   encoding them. The invention also relates to an expression cassette 
CC   comprising a promoter operably linked to a heterologous polynucleotide 
CC   sequence or its complement which encodes a DMT polypeptide cited above, a
CC   method of modulating transcription comprising introducing into a host 
CC   cell the expression cassette and selecting a host cell with modulated 
CC   transcription and a method of detecting a nucleic acid in a sample 
CC   comprising providing the new isolated nucleic acid, contacting the 
CC   isolated nucleic acid molecule with a sample to permit a comparison of 
CC   the sequence of the isolated nucleic acid with the sequence of the DNA in
CC   the sample and analysing the result of the comparison. The polypeptides 
CC   are capable of exhibiting at least one activity chosen from glycosylase 
CC   activity, demethylation of polynucleotides, DNA repair, plant organ 
CC   modulation identity, plant organ number modulation, plant flowering time 
CC   delay and endosperm development enhancement. The polynucleotides are 
CC   useful in plant genetic engineering, particularly for controlling plant 
CC   development and for modulating seed (specifically endosperm, embryo and 
CC   seed coat) development, flowering time, chromosomal DNA methylation and 
CC   transcription in plants. The polynucleotides are also useful for 
CC   developing plant lines with a variety of desired phenotypes. The plants 
CC   obtained may be used to prevent pre-harvest sprouting in seeds, 
CC   especially those derived from cereals. This sequence represents a DMT 
CC   polypeptide used in the scope of the invention.
XX
SQ   Sequence 1954 AA;

  Query Match             99.3%;  Score 10132;  DB 4;  Length 1954;
  Best Local Similarity   99.6%;  
  Matches 1949;  Conservative    0;  Mismatches    1;  Indels    6;  Gaps    5;

Qy          1 MQDFGQWLPQSQTTADLYFSSIPIPSQFDTSIETQTRTSAVVSSEKESANSFVPHNGTGL 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MQDFGQWLPQSQTTADLYFSSIPIPSQFDTSIETQTRTSAVVSSEKESANSFVPHNGTGL 60


              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 VERISNDAGLTEVVGSSAGPTECIDLNKTPARKPKKKKHRPKVLKDDKPSKTPKSATPIP 120

Qy        121 STEKVEKPSGKRKYVRK--KTSPGQPPAEQAASSHCRSELKSVKRSLDFGGEVLQESTQS 178
              |||||||||||||||||  |||||||||||||||||||||||||||||||||||||||||
Db        121 STEKVEKPSGKRKYVRKKTKTSPGQPPAEQAASSHCRSELKSVKRSLDFGGEVLQESTQS 180

Qy        179 GSQVPVAEICTGPKRQSIPSTIQRDSQSQLACHVVSSTSSIHTSASQMVNAHLFPPDNMP 238
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 GSQVPVAEICTGPKRQSIPSTIQRDSQSQLACHVVSSTSSIHTSASQMVNAHLFPPDNMP 240

Qy        239 NGVLLDLNNSTSQLQNEHAKFVDSPARLFGSRIRQTSGKNSLLEIYAGMSDRNVPDLNSS 298
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 NGVLLDLNNSTSQLQNEHAKFVDSPARLFGSRIRQTSGKNSLLEIYAGMSDRNVPDLNSS 300

Qy        299 ISQTHSMSTDFAQYLLSSSQASVRETQMANQMLNGHRMPENPITPSHCIERAALKEHLNH 358
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 ISQTHSMSTDFAQYLLSSSQASVRETQMANQMLNGHRMPENPITPSHCIERAALKEHLNH 360

Qy        359 VPHAKAAVMNGQMPHSYRLAQNPILPPNHIEGYQVMENLSELVTTNDYLTASPFSQTGAA 418
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 VPHAKAAVMNGQMPHSYRLAQNPILPPNHIEGYQVMENLSELVTTNDYLTASPFSQTGAA 420

Qy        419 NRQHNIGDSMHIHALDPRRESNASSGSWISLGVNFNQQNNGWASAGAADAASSHAPYFSE 478
              ||||||||||||||||||| ||||||||||||||||||||||||||||||||||||||||
Db        421 NRQHNIGDSMHIHALDPRR-SNASSGSWISLGVNFNQQNNGWASAGAADAASSHAPYFSE 479

Qy        479 PHKRMRTAYLNNYPNGVVGHFSTSSTDLSNNENENVASAINSNVFTLADAQRLIAREKSR 538
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        480 PHKRMRTAYLNNYPNGVVGHFSTSSTDLSNNENENVASAINSNVFTLADAQRLIAREKSR 539

Qy        539 ASQRMISFRSSKNDMVNRSEMVHQHGRPAPHGSACRESIEVPDKQFGLMTEELTQLPSMP 598
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        540 ASQRMISFRSSKNDMVNRSEMVHQHGRPAPHGSACRESIEVPDKQFGLMTEELTQLPSMP 599

Qy        599 NNPQREKYIPQTGSCQLQSLEHDMVKGHNLAGELHKQVTSPQVVIQSNFCVTPPDVLGRR 658
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        600 NNPQREKYIPQTGSCQLQSLEHDMVKGHNLAGELHKQVTSPQVVIQSNFCVTPPDVLGRR 659

Qy        659 TSGEHLRTLIAPTHASTCKDTLKALSCQLESSRDIIRPPVNPIGPSSADVPRTDNHQVKV 718
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        660 TSGEHLRTLIAPTHASTCKDTLKALSCQLESSRDIIRPPVNPIGPSSADVPRTDNHQVKV 719

Qy        719 SEETVTAKLPEKRKVGRPRKELKPGEKPKPRGRPRKGKVVGGELASKDSHTN-PLQNEST 777
              |||||||||||||||||||||||||||||||||||||||||||||||||||| |||||||
Db        720 SEETVTAKLPEKRKVGRPRKELKPGEKPKPRGRPRKGKVVGGELASKDSHTNIPLQNEST 779

Qy        778 SCSYGPYAGEASVGRAVKANRVGENISGAMVSLLDSLDIVIQKIKVLDINKSEDPVTAEP 837
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        780 SCSYGPYAGEASVGRAVKANRVGENISGAMVSLLDSLDIVIQKIKVLDINKSEDPVTAEP 839

Qy        838 HGALVPYNGEFGPIVPFEGKVKRKRSRAKVDLDPVTALMWKLLMGPDMSDCAEGMDKDKE 897
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        840 HGALVPYNGEFGPIVPFEGKVKRKRSRAKVDLDPVTALMWKLLMGPDMSDCAEGMDKDKE 899

Qy        898 KWLNEERKIFQGRVDSFIARMHLVQGDRRFSPWKGSVVDSVVGVFLTQNVSDHLSSSAFM 957

Db        900 KWLNEERKIFQGRVDSFIARMHLVQGDRRFSPWKGSVVDSVVGVFLTQNVSDHLSSSAFM 959

Qy        958 ALAAKFPVKPEASEKPANVMFHTISENGDCSGLFGNSVKLQGEILVQEASNTAASFITTE 1017
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        960 ALAAKFPVKPEASEKPANVMFHTISENGDCSGLFGNSVKLQGEILVQEASNTAASFITTE 1019

Qy       1018 DKEGSNSVELLGSSFGDGVDGAAGVYSNIYENLPARLHATRRPVVQTGNAVEAEDGSLEG 1077
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1020 DKEGSNSVELLGSSFGDGVDGAAGVYSNIYENLPARLHATRRPVVQTGNAVEAEDGSLEG 1079

Qy       1078 VVSSENSTISSQNSSDYLFHMSDHMFSSMLLNFTAEDIGSRNMPKATRTTYTELLRMQEL 1137
              ||||||||||||||||||||||||||||||||||||||||| ||||||||||||||||||
Db       1080 VVSSENSTISSQNSSDYLFHMSDHMFSSMLLNFTAEDIGSR-MPKATRTTYTELLRMQEL 1138

Qy       1138 KNKSNETIESSEYHGVPVSCSNNIQVLNGIQNIGSKHQPLHSSISYHQTGQVHLPDIVHA 1197
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1139 KNKSNETIESSEYHGVPVSCSNNIQVLNGIQNIGSKHQPLHSSISYHQTGQVHLPDIVHA 1198

Qy       1198 SDLEQSVYTGLNRVLDSNVTQTSYYPSPHPGIACNN-ETQKADSLSNMLYGIDRSDKTTS 1256
              |||||||||||||||||||||||||||||||||||| |||||||||||||||||||||||
Db       1199 SDLEQSVYTGLNRVLDSNVTQTSYYPSPHPGIACNNKETQKADSLSNMLYGIDRSDKTTS 1258

Qy       1257 LSEPTPRIDNCFQPLSSEKMSFAREQSSSENYLSRNEAEAAFVKQHGTSNVQGDNTVRTE 1316
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1259 LSEPTPRIDNCFQPLSSEKMSFAREQSSSENYLSRNEAEAAFVKQHGTSNVQGDNTVRTE 1318

Qy       1317 QNGGENSQSGYSQQDDNVGFQTATTSNLYSSNLCQNQKANSEVLHGVSSNLIENSKDDKK 1376
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1319 QNGGENSQSGYSQQDDNVGFQTATTSNLYSSNLCQNQKANSEVLHGVSSNLIENSKDDKK 1378

Qy       1377 TSPKVPVDGSKAKRPRVGAGKKKTYDWDMLRKEVLYSHGNKERSQNAKDSIDWETIRQAE 1436
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1379 TSPKVPVDGSKAKRPRVGAGKKKTYDWDMLRKEVLYSHGNKERSQNAKDSIDWETIRQAE 1438

Qy       1437 VKEISDTIRERGMNNMLAERIKDFLNRLVRDHGSIDLEWLRYVDSDKAKDYLLSIRGLGL 1496
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1439 VKEISDTIRERGMNNMLAERIKDFLNRLVRDHGSIDLEWLRYVDSDKAKDYLLSIRGLGL 1498

Qy       1497 KSVECVRLLTLHHMAFPVDTNVGRICVRLGWVPLQPLPESLQLHLLEMYPMLENIQKYLW 1556
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1499 KSVECVRLLTLHHMAFPVDTNVGRICVRLGWVPLQPLPESLQLHLLEMYPMLENIQKYLW 1558

Qy       1557 PRLCKLDQRTLYELHYQMITFGKVFCTKSKPNCNACPMRAECKHFASAFASARLALPGPE 1616
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1559 PRLCKLDQRTLYELHYQMITFGKVFCTKSKPNCNACPMRAECKHFASAFASARLALPGPE 1618

Qy       1617 EKSLVTSGTPIAAETFHQTYISSRPVVSQLEWNSNTCHHGMNNRQPIIEEPASPEPEHET 1676
              |||||||||||||||||||||||||||||||||||||||||| |||||||||||||||||
Db       1619 EKSLVTSGTPIAAETFHQTYISSRPVVSQLEWNSNTCHHGMNKRQPIIEEPASPEPEHET 1678

Qy       1677 EEMKECAIEDSFVDDPEEIPTIKLNFEEFTQNLKSYMQANNIEIEDADMSKALVAITPEV 1736
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1679 EEMKECAIEDSFVDDPEEIPTIKLNFEEFTQNLKSYMQANNIEIEDADMSKALVAITPEV 1738

Qy       1737 ASIPTPKLKNVSRLRTEHQVYELPDSHPLLEGFNQREPDDPCPYLLSIWTPGETAQSTDA 1796
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||


Qy       1797 PKSVCNSQENGELCASNTCFSCNSIREAQAQKVRGTLLIPCRTAMRGSFPLNGTYFQVNE 1856
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1799 PKSVCNSQENGELCASNTCFSCNSIREAQAQKVRGTLLIPCRTAMRGSFPLNGTYFQVNE 1858

Qy       1857 VFADHDSSRNPIDVPRSWIWNLPRRTVYFGTSIPTIFKGLTTEEIQHCFWRGFVCVRGFD 1916
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1859 VFADHDSSRNPIDVPRSWIWNLPRRTVYFGTSIPTIFKGLTTEEIQHCFWRGFVCVRGFD 1918

Qy       1917 RTSRAPRPLYARLHFPASKITRNKKSAGSAPGRDDE 1952
              ||||||||||||||||||||||||||||||||||||
Db       1919 RTSRAPRPLYARLHFPASKITRNKKSAGSAPGRDDE 1954


	They suggest Oryza (rice) as a choice for a plant to be used in their invention (see paragraph 0167 bridging pages 14-15, listing 56 possible plant genera for their invention).  They claim enhanced endosperm development when there is a reduction in expression in a plant (see claim 26 part c).  
	Fischer et al do not reduce to practice a rice plant transformed with an antisense construct to inhibit expression of the endogenous ROS1a gene.  They do not teach any particular % accumulation of the ROS1a polypeptide.  Fischer et al do not teach a mutant ROS1a gene.  They do not teach cooking, cracking, par-boiling, or heat-stabilizing rice grains.
	Suzuki et al teach a method of inducing mutations in rice and screening for mutations in any specific gene of interest (see entire document).  They teach MNU-induced mutation, and they allowed the M1 seeds to grow and self-pollinate and harvested M2 seeds, followed by harvesting M3 seeds from individual M2 plants (see page 214).  Some of these seeds would have inherently been homozygous for the induced mutations.  They teach that the mutation rate was high and the distribution of the mutations of random which yielded multiple mutations in each of the target genes they analyzed (see pages 218-220).

	One would have expected that within the multiple different mutations that some would have reduced levels of expression and others would have altered enzyme activity due to amino acid substitutions; and one would expect that at least one plant within this population of mutations would have reduced expression or activity in the broad range required by the instant claims.  One would have expected the result to be enhanced endosperm production and increased average seed weight, because those are the characteristics taught by Fischer et al for plants with decreased expression of endogenous DMT genes.  It would have been obvious to self-pollinate the mutant plants to arrive a homozygous plants because this is how one of ordinary skill in the art can generate a stable line of plants for propagation and it is standard practice.  With regard 
Applicant’s Arguments
	The Applicant argues that the aleurone simply being adjacent to the endosperm is insufficient to establish that a thickened aleurone would have been expected based on a teaching that plants with decreased expression of endogenous DMT genes have enhanced endosperm (see page 16 of the response received on Nov. 17, 2020; and see Howitt Declaration, and see pages 4-5 of the response received on Feb. 17, 2021).  This was found to be persuasive with regard to claim 53, and therefore, the Examiner dropped claim 53 from this rejection; however, none of the other claims require a thickened aleurone, therefore, it is arguing a limitation not required by the rejected claims and is therefore not a persuasive, argument.
	The Applicant argues that Fischer teaches that DMT activity should be eliminated in a monocot rather than reduced (see pages 5-6 of the response received on Feb. 17, 2021, and see the Howitt Declaration).  The Examiner does not dispute this suggestion is found in Fischer et al; however, this is not a “teaching away” from the claimed invention, because even if an embodiment from the prior art is considered inferior, it may still be an obvious embodiment (see MPEP 2123, II; “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994)”).

Potentially Allowable Subject Matter
	Claims directed to the specific mutations in Table 3 that resulted in a documented phenotype would be free of the rejections of record.

Summary
	No claim is allowed.

Examiner’s Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHY KINGDON WORLEY whose telephone number is (571)272-8784.  The examiner can normally be reached on M-F 9:00 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo "Joe" Zhou can be reached on (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


CATHY KINGDON WORLEY
Primary Examiner
Art Unit 1662



/CATHY KINGDON WORLEY/Primary Examiner, Art Unit 1662